Citation Nr: 0428882	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in December 1976 with 
over 20 years active military service.  The appellant is the 
veteran's widow.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) denying the appellant service connection for the 
cause of the veteran's death and DIC under 38 U.S.C.A. 
§ 1318.

In October 2000 the RO denied entitlement to DIC under 
38 U.S.C.A. § 1151 (West 2002) on the basis in effect that 
the claim was not well grounded.  Accordingly pursuant to the 
Veterans Claims Assistance Act of 2000, this issue must be 
readjudicated on a de novo basis and is referred to the RO 
for appropriate action.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on October [redacted], 1998.  He was 59 years of age.  The cause 
of death as listed on the certificate is metastatic 
adenocarcinoma of lungs.  

2.  At the time of the veteran's death, service connection 
was in effect for coronary atherosclerotic disease, status 
post bypass graft, rated as 100 percent disabling effective 
from August 4, 1993 and residuals of a right hydrocelectomy 
rated as noncompensably disabling, effective from August 17, 
1985.  The combined disability rating was 100 percent 
effective from August 4, 1993.  

3.  The veteran was not in receipt of, nor was he entitled to 
receive, a total compensation rating for service-connected 
disability for at least 10 years preceding death.


CONCLUSION OF LAW

The criteria for DIC based on 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub L. No. 106-475, 114 Stat. 2096 (2000) is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The United States Court 
of Appeals for Veterans Claims (Court), however, has also 
held that, in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Applicable law is dispositive of the current issues per 
Sabonis.  However, the Board notes that the appellant was 
provided with a copy of the pertinent rating action, as well 
as a statement of the case in January 1999 and a supplemental 
statement of the case in June 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding these claims, and the evidence, which has been 
received in this regard.  Concerning the DIC claim, in a 
September 2003 letter to the appellant, the RO explained what 
evidence the appellant must submit, and what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

The official certificate of death reflects that the veteran 
died on October [redacted], 1998 at his place of residence.  He was 59 
years of age.  The cause of death as listed on the 
certificate is metastatic adenocarcinoma of lungs.  The 
approximate time between onset of this disease process and 
death was months.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for coronary atherosclerotic disease, status post 
bypass graft, rated as 100 percent disabling effective from 
August 4, 1993; and, residuals of a right hydrocelectomy, 
rated as noncompensably disabling, effective from August 17, 
1985.  The combined disability rating was 100 percent 
effective from August 4, 1993.  

The veteran who served in the Air Force had an anterior 
myocardial infarction while on active duty and subsequently, 
in July 1976, underwent a saphenous vein coronary artery 
bypass graft to the left anterior descending and posterior 
descending coronary arteries.  In a February 1977 rating 
decision, the veteran was rated at a pre-stabilization rate 
of 50 percent for coronary atherosclerotic disease, status 
post bypass graft, and a right hydrocelectomy effective from 
December 23, 1976.

In a June 1986 rating action the service connected 
disabilities were rated as follows:  coronary atherosclerotic 
disease, status post bypass graft, rated as 60 percent 
disabling; effective from April 17, 1985; and right 
hydrocelectomy, rated 0 percent disabling; effective from 
April 17, 1985.  The combined evaluation was 60 percent 
effective from April 17, 1985.

Beginning in April 1987 the veteran was hospitalized at a 
service department hospital for redo coronary artery bypass 
grafting.  In a July 1987 rating decision, the RO granted the 
veteran a 100 percent convalescent rating from April 30, 1987 
to July 1, 1987 pursuant to 38 C.R.R. § 4.30 (1986) and a 100 
percent disability rating from July 1, 1987 to July 1, 1988 
and prospectively reduced to 30 percent, effective July 1, 
1988.  The veteran appealed that reduction and by Board 
decision, dated in December 1989, a 60 percent disability 
rating was granted.  The 60 percent disability rating was 
made effective, from July 1, 1988 by an RO rating action 
dated in March 1990.  Based on a claim received in August 
1993, the disability evaluation for the veterans service-
connected heart condition was increased from 60 percent to 
100 percent disabling, effective from August 4, 1993 by an RO 
rating action, dated in October 1993.

Of record are private medical treatment reports which reflect 
that the veteran was diagnosed with non-small cell lung 
carcinoma in June 1998.  He was hospitalized at a private 
facility in August 1998 at which time the diagnoses were non-
small cell lung carcinoma right upper lobe, metastases to the 
brain and spine, and malignant gastric ulcer.  His condition 
deteriorated and he died on October [redacted], 1998 at his place of 
residence.

In April 2004, the appellant appeared at the RO and offered 
testimony in support of her claim before the undersigned 
Veterans Law Judge.  The transcript of the appellant's 
testimony has been associated with the veteran's claims file.  

Analysis 

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC in the same manner as if the veteran's 
death were service-connected, if the veteran was in actual 
receipt of (or but for military retired pay would have been 
receiving) compensation at a total disability rating for 10 
consecutive years preceding death; or if the veteran was 
continuously rated totally disabled for a period of 5 years 
from the date of discharge or other release from active duty 
to the date of his death; or if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions. 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

The Court has found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  

In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  See Cole 
v. West, 13 Vet. App. 268, 278 (1999). In January 2000, in 
response to the above-referenced Court decisions, VA amended 
38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. 
§ 1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service- connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims. See 65 Fed. Reg. 3,388 (Jan. 21, 2000). The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale. Id. at 1378.  

The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims. Id. at 1379-80.

At the time of the veteran's death on October [redacted], 1998, a 
total rating for the veteran's service-connected disability 
had not been in effect for 10 years.  Under 38 U.S.C.A. 
§ 1318, DIC may be paid if the veteran was "entitled to 
receive" total compensation benefits no later than October [redacted], 
1988 (10 years before death), but was not given such benefits 
due to CUE in a VA decision.  The appellant has not alleged 
CUE in any VA decision.

The Board finds therefore that the veteran was not actually 
in receipt of, nor was he entitled to receive, a total rating 
for service-connected disability for at least 10 years 
preceding his death in October 1998, nor has the appellant 
alleged CUE in any VA decision.  Thus, the criteria for DIC 
under 38 U.S.C.A. § 1318 are not met.  

As a matter of law, DIC under 38 U.S.C.A. § 1318 cannot be 
paid in this case.  In a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to DIC based on 38 U.S.C.A. § 1318 is denied.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto. See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed. See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4) (2003).

The official death certificate reflects that the veteran died 
in October 1998 with the cause of death reported as metastic 
adenocarcinoma of the lung.  At the time of his death service 
connection was in effect for coronary atherosclerotic 
disease, status post bypass graft, rated as 100 percent 
disabling and residuals of a right hydrocelectomy, rated 
noncompensably disabling.

The appellant contends that the veteran's service connected 
heart condition was a contributing cause of his death as it 
essentially debilitated the veteran to the extent that he was 
rendered less capable of resisting the effects of the cancer 
implicated in his death.  At her hearing the appellant 
testified that prior to his death the veteran's capacity for 
physical activities as a result of his heart condition had 
considerably diminished.  In light of the appellant's 
testimony and the severity of his service connected heart 
condition as indicated by the 100 percent disability 
evaluation that was assigned at the time of the veteran's 
death, additional development is deemed necessary.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO is requested to refer the 
veteran's claims folder to a VA 
oncologist for review and an opinion. The 
VA specialist is requested to render the 
following opinions:

a. Whether it is as likely as not that 
the veteran's service-connected coronary 
atherosclerotic disease, rated 100 
percent disabling, aggravated the cause 
of the veteran's death or contributed 
materially and substantially to cause 
death? 

b. If no, whether it is as likely as not 
that the veteran's service-connected 
coronary atherosclerotic disease, rated 
100 percent disabling, resulted in such 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease primarily causing death or have a 
material influence in accelerating death?  
A complete rational for any opinion 
expressed should be include in the 
examiner's report.

3. Thereafter, the RO should readjudicate 
this claim. If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



